Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but have been rendered moot in view of the new grounds of rejection set forth below, citing the reference RAMAMURTHY. Please see rejection below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-8,11-14,26,29,16-20,28,23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0123769 A1 to Pelletier et al., in view of U.S. Patent Publication No. 2013/0155914 A1 to Wang et al., further in view of U.S. Patent No. 9,674,809 B1 to Ramamurthy et al.
As to claim 1, Pelletier discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station, an indication that a downlink shared channel resource in a scheduled occasion includes downlink control information; monitoring the downlink shared channel resource in the scheduled occasion for the downlink control information based at least in part on the indication (paragraphs 5-11, disclosing that a “first DCI may include scheduling information for a first PDSCH [“a DL shared channel resource in a scheduled occasion”] received by the WTRU” and “the first DCI may include an indication of whether or not the second DCI [the recited “downlink control information”] is to be included in the first PDSCH transmission” and that the WTRU receives and decodes the first and second DCIs, teaching this limitation);
the downlink control information is received via the downlink shared channel resource in the scheduled occasion (paragraphs 5-11, disclosing that a “first DCI may include scheduling information for a first PDSCH [“a DL shared channel resource in a scheduled occasion”] received by the WTRU” and “the first DCI may include an indication of whether or not the second DCI [the recited “downlink control information”] is to be included in the first PDSCH transmission”, teaching that the second DCI, the recited “DL control information” is determined/received by referring to, based on, the first PDSCH transmission resources, teaching this feature)
Pelletier does not appear to explicitly disclose “transmitting an uplink control message to the base station using a set of uplink control channel resources based at least in part on one or more parameters of the DCI.”

Wang discloses transmitting an uplink control message to the base station using a set of uplink control channel resources based at least in part on one or more parameters of the DCI downlink control information (Figs. 2 and 3, paragraphs 29-38, where in step 215 a number of PUCCH resources can be “indicated implicitly using an appropriate function of the lowest, or first, CCE index (n.sub.cce or n.sub.cce,m), used for transmission of a DCI assignment [i.e., “one or more parameters of the DCI”], of the corresponding PDCCH”, teaching “a set of uplink control channel resources based at least in part on one or more parameters of the DCI downlink control information”; also step 220 discloses “one or more PUCCH resources may be indicated explicitly by re-using a TPC field in DCI of the corresponding PDCCH …”, also teaching “a set of uplink control channel resources based at least in part on one or more parameters of the DCI downlink control information”; also see paragraph 27, teaching transmitting Harq-ack/nack, i.e., “UL control message”, using PUCCH, teaching “transmitting an uplink control message to the base station using a set of uplink control channel resources”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Wang, in conjunction with the method as disclosed and taught by Pelletier, to reject the limitations of this claim, since it would have been obvious that the second dCI disclosed in Pelletier may be modified or incorporated with the functionality of identifying UL control channel resources, as taught in Wang.  Further, since Pelletier discloses that the “downlink control information DCI is received via the downlink shared channel resource in the scheduled occasion”, and since Wang discloses “transmitting an uplink control message to the base station using a set of uplink control channel resources based at least in part on one or more parameters of the DCI downlink control information”, it would have been obvious to modify the DCI of Wang by Pelletier’s teaching that such DCI is received via the DL shared channel resource in the scheduled occasion, to yield “transmitting an uplink control message to the base station using a set of uplink control channel resources based at least in part on one or more parameters of the DCI downlink control information received via the DL shared channel resource in the scheduled occasion”. The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
Pelletier and Wang do not appear to explicitly disclose DL shared channel resource in a semi-persistently schedule occasion,
Ramamurthy discloses DL shared channel resource in a semi-persistently schedule occasion (col. 12, line 57 – col. 13, line 12, disclosing “semi-persistent scheduling” that schedules PDSCH resource blocks).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Ramamurthy, in conjunction with the combined teachings of Wang and Pelletier above, to reject the limitations of this claim. In particular, it would have been obvious to a PHOSITA to modify the scheduled occasions in the DL shared channel in Pelletier/Wang so that they are “semi-persistently scheduled”, as taught in Ramamurthy, to reject all the instances of the recited “DL shared channel resource in a semi-persistently schedule occasion” as recited in the claim. The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38; Ramamurthy, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 4, Pelletier, Ramamurthy and Wang teach the method as in the parent claim 1.
Pelletier does not appear to explicitly disclose “wherein transmitting the UL control message using the set of uplink control channel resources comprises: identifying a field of the downlink control information, the field indicating the set of uplink control channel resources, wherein the set of uplink control channel resources are identified based at least in part on the field indicating the set of uplink control channel resources.”
Wang discloses wherein transmitting the UL control message using the set of uplink control channel resources comprises: identifying a field of the downlink control information, the field indicating the set of uplink control channel resources, wherein the set of uplink control channel resources are identified based at least in part on the field indicating the set of uplink control channel resources. (Figs. 2 and 3, paragraphs 29-38, where step 220 discloses “one or more PUCCH resources may be indicated explicitly by re-using a TPC field in DCI of the corresponding PDCCH …”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Wang, in conjunction with the method as disclosed and taught by Pelletier, to reject the limitations of this claim, since it would have been obvious that the second dCI disclosed in Pelletier may be modified or incorporated with the functionality of identifying UL control channel resources, as taught in Wang. The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 5, Pelletier, Ramamurthy and Wang teach the method as in the parent claim 1.
Pelletier does not appear to explicitly disclose “wherein the one or more parameters of the downlink control information on the downlink shared channel resource implicitly indicate the set of uplink control channel resources.”
Wang discloses wherein the one or more parameters of the downlink control information on the downlink shared channel resource implicitly indicate the set of uplink control channel resources. (Figs. 2 and 3, paragraphs 29-38, where in step 215 a number of PUCCH resources can be “indicated implicitly using an appropriate function of the lowest, or first, CCE index (n.sub.cce or n.sub.cce,m), used for transmission of a DCI assignment [i.e., “one or more parameters of the DCI”], of the corresponding PDCCH”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Wang, in conjunction with the method as disclosed and taught by Pelletier, to reject the limitations of this claim, since it would have been obvious that the second dCI disclosed in Pelletier may be modified or incorporated with the functionality of identifying UL control channel resources, as taught in Wang. The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 6, Pelletier, Ramamurthy and Wang teach the method as in the parent claim 1.
Pelletier does not appear to explicitly disclose “wherein transmitting the UL control message using the set of uplink control channel resources comprises: identifying one or more frequency parameters, one or more time parameters, one or more space parameters, or any combination thereof of the one or more parameters of the downlink control information, wherein the set of uplink control channel resources is based at least in part on the one or more frequency parameters, one or more time parameters, one or more space parameters, or any combination thereof.”
Wang discloses wherein transmitting the UL control message using the set of uplink control channel resources comprises: identifying one or more frequency parameters, one or more time parameters, one or more space parameters, or any combination thereof of the one or more parameters of the downlink control information, wherein the set of uplink control channel resources is based at least in part on the one or more frequency parameters, one or more time parameters, one or more space parameters, or any combination thereof. (Figs. 2 and 3, paragraphs 29-38, where in step 215 a number of PUCCH resources can be “indicated implicitly using an appropriate function of the lowest, or first, CCE index (n.sub.cce or n.sub.cce,m), used for transmission of a DCI assignment [i.e., “one or more parameters of the DCI”], of the corresponding PDCCH”, where a CCE index is “a set of resource elements where part or all of a PDCCH message can be mapped”, where a “resource element RE” teaches a combination of frequency and time parameters)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Wang, in conjunction with the method as disclosed and taught by Pelletier, to reject the limitations of this claim, since it would have been obvious that the second dCI disclosed in Pelletier may be modified or incorporated with the functionality of identifying UL control channel resources, as taught in Wang. The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 7, Pelletier, Ramamurthy and Wang teach the method as in the parent claim 6.
Pelletier discloses DCI within the DL shared channel resource (paragraphs 5-11, disclosing that a “first DCI may include scheduling information for a first PDSCH [“a DL shared channel resource in a scheduled occasion”] received by the WTRU” and “the first DCI may include an indication of whether or not the second DCI [the recited “downlink control information”] is to be included in the first PDSCH transmission” and that the WTRU receives and decodes the first and second DCIs)
Pelletier does not appear to explicitly disclose “wherein the one or more frequency parameters include a starting resource block or a starting resource element of the downlink control information, a length of the downlink control information in frequency, a frequency interleaving pattern of the downlink control information, a frequency hopping pattern of the downlink control information, or any combination thereof.”
Wang discloses “wherein the one or more frequency parameters include a starting resource block or a starting resource element of the downlink control information” (Figs. 2 and 3, paragraphs 29-38, where in step 215 a number of PUCCH resources can be “indicated implicitly using an appropriate function of the lowest, or first, CCE index (n.sub.cce or n.sub.cce,m), used for transmission of a DCI assignment [i.e., “one or more parameters of the DCI”], of the corresponding PDCCH”, where a CCE index is “a set of resource elements where part or all of a PDCCH message can be mapped”, where a “resource element RE” teaches a frequency/time parameters)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Wang, in conjunction with the method as disclosed and taught by Pelletier, to reject the limitations of this claim, since it would have been obvious that the second dCI disclosed in Pelletier may be modified or incorporated with the functionality of identifying UL control channel resources, as taught in Wang. Furthermore, it would have been obvious to a PHOSITA that the DCI within which the starting resource block/element that is a frequency parameter is located, as disclosed in Wang, is within the DL shared channel resource as disclosed in Pelletier, thus justifying the combination of these two teachings to reject “wherein the one or more frequency parameters include a starting resource block or a starting resource element of the downlink control information within the downlink shared channel resource”.  The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 8, Pelletier, Ramamurthy and Wang teach the method as in the parent claim 6.
Pelletier discloses DCI in the DL shared channel resource (paragraphs 5-11, disclosing that a “first DCI may include scheduling information for a first PDSCH [“a DL shared channel resource in a scheduled occasion”] received by the WTRU” and “the first DCI may include an indication of whether or not the second DCI [the recited “downlink control information”] is to be included in the first PDSCH transmission” and that the WTRU receives and decodes the first and second DCIs)
Pelletier does not appear to explicitly disclose “wherein the one or more time parameters include a starting symbol of the downlink control information”
Wang discloses “wherein the one or more time parameters include a starting symbol of the downlink control information” (Figs. 2 and 3, paragraphs 29-38, where in step 215 a number of PUCCH resources can be “indicated implicitly using an appropriate function of the lowest, or first, CCE index (n.sub.cce or n.sub.cce,m), used for transmission of a DCI assignment [i.e., “one or more parameters of the DCI”], of the corresponding PDCCH”, where a CCE index is “a set of resource elements where part or all of a PDCCH message can be mapped”, where a “resource element RE” teaches a frequency/time parameter, and the first/lowest CCE index refers also to a starting symbol position)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Wang, in conjunction with the method as disclosed and taught by Pelletier, to reject the limitations of this claim, since it would have been obvious that the second dCI disclosed in Pelletier may be modified or incorporated with the functionality of identifying UL control channel resources, as taught in Wang. Furthermore, it would have been obvious to a PHOSITA that the DCI within which the starting resource block/element that is the time parameter, is located, as disclosed in Wang, is within the DL shared channel resource as disclosed in Pelletier, thus justifying the combination of these two teachings to reject “wherein the one or more time parameters include a starting symbol of the downlink control information in the downlink shared channel resource”.  The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 11, Pelletier, Ramamurthy and Wang teach the method as in the parent claim 1.
Pelletier discloses DCI transmitted on the DL shared channel resource (paragraphs 5-11, disclosing that a “first DCI may include scheduling information for a first PDSCH [“a DL shared channel resource in a scheduled occasion”] received by the WTRU” and “the first DCI may include an indication of whether or not the second DCI [the recited “downlink control information”] is to be included in the first PDSCH transmission” and that the WTRU receives and decodes the first and second DCIs)
Pelletier does not appear to explicitly disclose “wherein a plurality of different sets of parameters for the downlink control information correspond to the set of uplink control channel resources.”
Wang discloses “wherein a plurality of different sets of parameters for the downlink control information correspond to the set of uplink control channel resources.” (Figs. 2 and 3, paragraphs 29-38, where step 220 discloses “one or more PUCCH resources may be indicated explicitly by re-using a TPC field in DCI of the corresponding PDCCH …” and “additional or substitute fields, other than the TPC field, may be used to indicate a number of PUCCH resources”; further see paragraphs 46, 50, disclosing using TPC field and/or ARI bits to indicate “an additional PUCCH resources”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Wang, in conjunction with the method as disclosed and taught by Pelletier, to reject the limitations of this claim, since it would have been obvious that the second dCI disclosed in Pelletier may be modified or incorporated with the functionality of identifying UL control channel resources, as taught in Wang. Furthermore, it would have been obvious to a PHOSITA that the DCI within which the parameters are located as disclosed in Wang, is within the DL shared channel resource as disclosed in Pelletier, thus justifying the combination of these two teachings to reject “wherein a plurality of different sets of parameters for the downlink control information transmitted on the downlink shared channel resource correspond to the set of uplink control channel resources.”  The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 12, Pelletier, Ramamurthy and Wang teach the method as in the parent claim 1.
Wang discloses wherein the control message includes a hybrid automatic repeat request (HARQ) feedback, a channel state information (CSI) report, a scheduling request, or any combination thereof. (paragraph 37)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Wang, in conjunction with the method as disclosed and taught by Pelletier, to reject the limitations of this claim, since it would have been obvious that the second dCI disclosed in Pelletier may be modified or incorporated with the functionality of identifying UL control channel resources, as taught in Wang. Furthermore, it would have been obvious to a PHOSITA to include an ACK/NACK, as taught in Wang, in the control message taught in Pelletier. The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 13, Pelletier, Ramamurthy and Wang teach the method as in the parent claim 1.
Pelletier discloses wherein receiving the indication that the downlink shared channel resource in the scheduled occasion includes the downlink control information comprises: receiving a second downlink control information on a downlink control channel indicating that the downlink shared channel resource includes the downlink control information. (paragraphs 5-11, disclosing that a “first DCI may include scheduling information for a first PDSCH [“a DL shared channel resource in a scheduled occasion”] received by the WTRU” and “the first DCI may include an indication of whether or not the second DCI [the recited “downlink control information”] is to be included in the first PDSCH transmission” and that the WTRU receives and decodes the first and second DCIs, teaching this limitation)
As to claims 14,26,29, see rejection for claim 1.
As to claims 16-20, see rejection for claim 4-8, respectively, in the same order.
As to claims 28, see rejection for claim 6.
As to claims 23-25, see rejection for claim 11-13, respectively, in the same order.

Claim(s) 9,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0123769 A1 to Pelletier et al., in view of U.S. Patent Publication No. 2013/0155914 A1 to Wang et al. and U.S. Patent No. 9,674,809 B1 to Ramamurthy et al., further in view of U.S. Patent Publication No. 2014/0192730 A1 to Seo et al.
As to claim 9, Pelletier, Ramamurthy and Wang teach the method as in the parent claim 6.
Pelletier discloses DCI on the DL shared channel resource (paragraphs 5-11, disclosing that a “first DCI may include scheduling information for a first PDSCH [“a DL shared channel resource in a scheduled occasion”] received by the WTRU” and “the first DCI may include an indication of whether or not the second DCI [the recited “downlink control information”] is to be included in the first PDSCH transmission” and that the WTRU receives and decodes the first and second DCIs)
Pelletier does not appear to explicitly disclose “wherein the one or more space parameters include antennas used for transmission of the downlink control information”
Seo discloses “wherein the one or more space parameters include antennas used for transmission of the downlink control information” (paragraph 14)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Seo, in conjunction with the method as disclosed and taught by Pelletier and Wang, to reject the limitations of this claim, since it would have been obvious to a PHOSITA to consider the antenna parameters disclosed in SEO, in taking in to account the communication parameters of the DCI disclosed in Pelletier. Furthermore, it would have been obvious to a PHOSITA that the DCI to which the antenna parameters of Seo pertain may be situated within the DL shared channel resource as disclosed in Pelletier, thus justifying the combination of these two teachings to reject “wherein the one or more space parameters include antennas used for transmission of the downlink control information on the downlink shared channel resource”.  The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38; Seo, paragraph 1-16). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 21, see rejection for claim 9.

Claim(s) 10,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0123769 A1 to Pelletier et al., in view of U.S. Patent Publication No. 2013/0155914 A1 to Wang et al. and U.S. Patent No. 9,674,809 B1 to Ramamurthy et al., further in view of U.S. Patent Publication No. 2015/0043394 A1 to Lin et al.
As to claim 10, Pelletier, Ramamurthy and Wang teach the method as in the parent claim 6.
Pelletier does not appear to explicitly disclose “wherein the one or more parameters include a format of the DCI”
Lin discloses “wherein the one or more parameters include a format of the DCI” (paragraphs 104, 107)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Lin, in conjunction with the method as disclosed and taught by Pelletier and Wang, to reject the limitations of this claim, since it would have been obvious to a PHOSITA to consider the DCI format parameters disclosed in Lin, in taking in to account the communication parameters of the DCI disclosed in Pelletier.  The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38; Seo, paragraph 1-16). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 22, see rejection for claim 10.

Claim(s) 2,3,15,27,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0123769 A1 to Pelletier et al., in view of U.S. Patent Publication No. 2013/0155914 A1 to Wang et al. and U.S. Patent No. 9,674,809 B1 to Ramamurthy et al., further in view of U.S. Patent Publication No. 2019/0230644 A1 to Cheng et al.
As to claim 2, Pelletier, Ramamurthy and Wang teach the method as in the parent claim 1.
Cheng discloses wherein transmitting the UL control message using the set of uplink control channel resources comprises: determining an index of a table of uplink control channel resource sets based at least in part on the one or more parameters of the downlink control information; and selecting the set of uplink control channel resources from the table of uplink control channel resource sets based at least in part on the index. (Figs. 2, 5, 9, paragraphs 1-68, especially paragraph 60, disclosing a “first information” [the recited “index”] included in a DCI that is used to indicate a “UL control channel resource” corresponding to multiple, different “UL control channel resource set(s)”, thus teaching a “table” of values of the “first information”, where each such value would correspond to certain “UL control channel resource set(s)”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Cheng, in conjunction with the method as disclosed and taught by Pelletier and Wang, to reject the limitations of this claim, since it would have been obvious to a PHOSITA to incorporate the DCI “first information” table disclosed in Cheng, in the DCI features disclosed in Pelletier. The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38; Cheng, paragraphs 1-68; Seo, paragraph 1-16). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 3, Cheng, Ramamurthy, Pelletier and Wang teach the method as in the parent claim 2.
Cheng discloses wherein the table of uplink control channel resource sets comprises a plurality of uplink control channel resources with a plurality of sizes based at least in part on a length in time, a length in frequency, cyclic shift information, cover code information, or any combination thereof. (Figs. 2, 5, 9, paragraphs 1-68, especially paragraph 60, disclosing a “first information” [the recited “index”] included in a DCI that is used to indicate a “UL control channel resource” corresponding to multiple, different “UL control channel resource set(s)”, thus teaching a “table” of values of the “first information”, where each such value would correspond to certain “UL control channel resource set(s)”, where these UL control channel resource sets may have different quantities of symbols, teaching “plurality of sizes based on length of time”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Cheng, in conjunction with the method as disclosed and taught by Pelletier and Wang, to reject the limitations of this claim, since it would have been obvious to a PHOSITA to incorporate the DCI “first information” table disclosed in Cheng, in the DCI features disclosed in Pelletier. The cited references are also in the same field of endeavor regarding wireless control signaling. The suggestion/motivation would have been to optimize and improve control signaling such as DCI by enriching and making more flexible its use and scheduling. (Pelletier, paragraphs 1-11; Wang, paragraphs 1-38; Cheng, paragraphs 1-68; Seo, paragraph 1-16). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 15,27,30, see rejection for claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463